DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 2/16/2021, for application 16/661,933 has been entered.
This Office Action is in response to the amendment filed 2/16/2021 to the application 16/661,933 filed on 10/23/2019, a continuation of 15/358,093, filed 11/21/2016.
Claims 21-40 have been examined and are pending.   Claims 21, 25, 26, 28, 30-32, 35, 36, 38 and 40 have been amended.  Claims 21, 31, and 32 are independent claims.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made non-FINAL.
Response to Arguments
The non-obvious type Double Patenting rejection of claims 21-40 is maintained.
Applicants’ arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 2/16/2021, with respect to the new claims 21-40 have been fully considered but are not persuasive.
Applicant remarks as follows: Interview Summary.  The undersigned participated in a telephonic interview with Examiner Malinowski on February 8, 2021. Certain claim amendments were discussed. While no agreement was reached regarding allowability, the undersigned gratefully acknowledges the guidance and participation of Examiner Malinowski.
Examiner notes the interview summary for the February 8, 2021: The examiner pointed out his position that the proposed amended claims do not appear to overcome the prior art of record. This is because Ideses’ disclosure of a classifier of software applications prior to being classified by a Gaussian mixed model at least suggests the files in the file set are not distributed in a Gaussian manner prior to reduction. Further review, at least, would be needed. The applicant agreed to consider further amendment that will be submitted for further examination.
Applicant argues as follows:  As discussed during the above interview, the art of record, an in particular, the Ideses reference fails to suggest that files that do not conform to a mixture of Gaussian distributions prior the recited feature reduction operation later conform to a mixture of Gaussian distributions (as provided in each independent claim). As provided in the claims, the dimensionality of the features is reduced prior to classification. 
Examiner respectfully notes that the claims are no longer rejected by Ideses.
Applicant argues as follows:  The art of record, including the Ronen reference, also fails to suggest the determining of a generalized distances between clusters and a reduced dimension representation of the file set as recited. As an example, Ronen is silent as to any sort of feature reduction that results in clusters and, as such, Ronen also fails to suggest that distance measurements between such clusters and the reduced dimension 
Examiner respectfully notes that the claims are no longer rejected by Ideses.  Ronen, in paragraph 0028 and 0037, discloses reducing a dimensionality of a plurality of features representative of a file set; the files in the file set; distance between a reduced dimension representation of a file and the clusters  where the  distance between a reduced dimension representation of a file and the clusters encompasses dimensional reduction and paragraph 0005  file a group of files [i.e., clusters].  Ronen, in paragraph 0028, discloses determining and in paragraphs 0030 and 0050,  a distance between a reduced dimension representation of a file and the clusters.  Irie, in col. 7, lines 30-42,  and col. 6, lines 36-47, reducing a dimensionality of a plurality of features representative of a file set such that the files in the file set conform to a mixture of Gaussian distributions and which comprise a plurality of clusters, wherein the files in the file set are not distributed in a Gaussian manner prior to the reducing  by disclosing transforming a linearly inseparable non-Gaussian feature vector distribution into a linearly separable Gaussian-like transformed distribution and  It is also possible to search the closest small region hierarchically, by hierarchically grouping the nearby small region [i.e., clusters} s, and determining the closest group sequentially in each hierarchical level in hierarchical order, so as to reduce a processing time required for the search of the closest small region.”  Irie, in col. 5, lines 1-14, and col. 8, line 61, through col. 9, line 6, discloses determininga generalized distance between a reduced dimension representation of a file and the clusters by disclosing the Mahalanobis distance and  grouping the nearby small regions [i.e., clusters].
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 272 5368 to schedule an interview. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,489,589.  

16661933 instant case
Parent case U.S. Patent No. 10 489 589 

32.    (New) A method for implementation by one or more computing devices comprising:

reducing a dimensionality of a plurality of features representative of a file set such that the files in the file set conform to a mixture of Gaussian distributions and which comprise a plurality of clusters, wherein the files in the file set are not distributed in a Gaussian manner prior to the reducing:











determining a generalized distance between a reduced dimension representation of a file and the clusters;



determining, based at least on the determined generalized distance, a classification for the file that indicates whether the file is malicious or benign; and





preventing the file from being accessed when the classification indicates that the file is not safe




reducing a dimensionality of a plurality of 
features representative of files within a file set having a plurality of 
clusters, the files representing benign files such that the files in the 
reduced dimension representation of the file set conform to a mixture of 
Gaussian distributions, the reducing being performed by generating a random 

not distributed in a Gaussian manner prior to the reducing;  

reducing a dimensionality of a plurality of features of a file to be classified;  

determining, based at least on a reduced dimension representation of the file 
set and the reduced dimension representation of the file, a Mahalanobis 
distance between a file and the file set;  

determining, based at least on the 
distance between the file and the file set being greater than a threshold value 
indicating that the file is anomalous, a classification for the file, the 
classification being used to determine whether to access and/or execute the 
file;  and 

preventing the file from being accessed or executed when the 
classification indicates that the file is malware. 
 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 21, 25-32, and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ronen (US20150180890), published on June 25, 2015, in view of Irie (US5555320), filed November 29, 1993.
Regarding claim 21, Ronen discloses a system, comprising: at least one processor; and
at least one memory including program code which when executed by the at least one processor provides operations comprising (Ronen, paragraph 0046, “In its most basic configuration, computing device 400 typically includes at least one central processing unit (CPU) 402 and memory 404.  Depending on the exact configuration and type of computing device, memory 404 may be volatile (such as RAM), non-volatile (such as ROM, flash memory, etc.) or some combination of the two.  Additionally, computing device 400 may also have additional features/functionality.  For example, computing device 400 may include multiple CPU's.  The described methods may be executed in any manner by any processing unit in computing device 400.  For example, the described process may be executed by both multiple CPU's in parallel.”),

reducing a dimensionality of a plurality of features representative of a file set; the files in the file set; distance between a reduced dimension representation of a file and the clusters (Ronen, paragraph 0028, “In determining which features of the files and machines that will be used for the K dimensions of features, the feature identifier 120 performs dimensional reduction [i.e., distance between a reduced dimension representation of a file and the clusters encompasses dimensional reduction] .  The feature identifier 120 determines the number of dimensions or features that are to be considered.  This number may be provided by a developer or an administrator or may be hard coded into the feature identifier 120”; paragraph 0037, “The plurality of files 110 are then organized into a matrix of files and machines.  This matrix 200 is representative of each of the machines in the plurality of machines and each of the files in the plurality of files 110.”; paragraph 0005, “For each file a group of files [i.e., clusters] both malware and not that are similar to the file are identified.  Then a distance measure is calculated between the file and at least the malware files in the group of files.”).
determining (Ronen, paragraph 0028, “In determining which features of the files and machines that will be used for the K dimensions of features, the feature identifier 120 performs dimensional reduction.”), a distance between a reduced dimension representation of a file and the clusters (Ronen, paragraph 0030, “The distance may be calculated by any known method for calculating distance between vectors in multidimensional space such as Euclidean, inner product, cosine of the angle, etc. This distance is calculated for each malware in the list of files 131.”; paragraph 0005, “For each file a group of files [i.e., clusters] both malware and not that are similar to the file are identified.  Then a distance measure is calculated between the file and at least the malware files in the group of files.”);
determining, based at least on the distance (Ronen, paragraph 0040, “Next the process continues by determining a score or malware score for each of the files in the plurality of files 110.  Next the system calculates a score based on the distance from the vector of the file 101 each file that is in the malware database is across the K features.”);
a classification for the file (Ronen, paragraph 0042, “Once the score has been calculated for the files at step 350, the scores are provided to a malware classification component 140.  The malware classification component 140 determines if a particular file is malware, might be malware, or is safe.”);
that indicates whether the file is malicious or benign (Ronen paragraph 0042, “The malware classification component 140 may classify a file as potential malware if it exceeds a threshold score.  The malware classification component 140 may notify a researcher of the file at step 370 if the first threshold is exceeded.  It may classify a file as definitely malware if it exceeds a second higher threshold.  If the file exceeds the second threshold the malware classification component 140 may cause the anti-malware program on a particular machine to perform an action with respect to the file by sending a signal to the particular machine.  This is illustrated at step 372.  The malware classification component 140 may also add the file to the malware database 150 at step 374 automatically without involving the researcher.  Conversely, if the score for the file falls below a third threshold that is lower than the first threshold the file may be added to the whitelist at step 376.”; paragraph 0042, “if the score for the file falls below a third threshold that is lower than the first threshold the file may be added to the whitelist at step 376”);
preventing the file from being accessed when the classification indicates that the file is not safe (Ronen, paragraph 0034, “If the file exceeds the second threshold the malware classification component 140 may cause an anti-malware component on the machine to take a particular action such as quarantining the file, blocking its execution, removing the file from the associated machine.”).
Ronen discloses reducing a dimensionality of a plurality of features representative of a file set the files in the file set; determining a distance between a reduced dimension representation of a file and the clusters; determining a classification for the file that indicates whether the file is malicious or benign, but does not explicitly disclose reducing a dimensionality of a plurality of features representative of a file set such that the files in the file set conform to a mixture of Gaussian distributions and which comprise a plurality of clusters, wherein the files in the file set are not distributed in a Gaussian manner prior to the reducing; determininga generalized distance between a reduced dimension representation of a file and the clusters; determining, based at least on the determined generalized distance, a classification for the file that indicates whether the file is malicious or benign.
such that the files in the file set conform to a mixture of Gaussian distributions and which comprise a plurality of clusters, wherein the files in the file set are not distributed in a Gaussian manner prior to the reducing (Irie, col. 7, lines 30-42, “  In this manner, according to the present invention, it becomes possible to provide a pattern recognition system capable of handling the non-Gaussian feature vector distribution in the feature vector space in such a manner that the improvement of the recognition rate can be achieved while using the pattern matching based on the assumption of the Gaussian feature vector distribution by utilizing the nonlinear transformation for transforming a linearly inseparable non-Gaussian feature vector distribution into a linearly separable Gaussian-like transformed distribution and carrying out the pattern matching for such a transformed distribution.”; col. 6, lines 36-47, “Now, when this distribution D is projected onto two axes LA and L8 in the directions of its two principal components, the projected I-dimensional distributions appear as indicated by EA and E8 , each of which has an appearance resembling the Gaussian distribution in which the actual non-Gaussian nature of the distribution D is lost.”; col. 8, line 61, through col. 9, line 6, “In this case, for each point on the twisted surface 31, the closest one of the small regions 33 is searched, and then the transformation for mapping the closest small region 33 onto the flat surface is applied to each point.  The closest small region 33 can be found by measuring the distance from each point to each one of the small regions 33, and the distance to each small region can be measured as a distance to a central point of each small region, for example.  It is also possible to search the closest small region hierarchically, by hierarchically grouping the nearby small region [i.e., clusters} s, and determining the closest group sequentially in each hierarchical level in hierarchical order, so as to reduce a processing time required for the search of the closest small region.”);
determininga generalized distance between a reduced dimension representation of a file and the clusters (Irie, col. 5, lines 1-14, “The transformed feature data for the input pattern outputted from the nonlinear transformation unit 5 is then entered into the matching unit 7, at which the transformed feature data for the input pattern is compared with the reference feature model for each category stored in the dictionary unit 9, in order to find the reference feature model closest to the transformed feature data for the input pattern.  Here, the comparison can be made by any known matching scheme, such as the multiple similarity method, the subspace method, or the matching using the Euclidean distances, the city block distances, or the Mahalanobis distances.  In this embodiment, the matching unit 7 makes the matching by calculating the multiple similarity of the linear feature vector and the reference linear feature vector for each category.”; col. 8, line 61, through col. 9, line 6, “In this case, for each point on the twisted surface 31, the closest one of the small regions 33 is searched, and then the transformation for mapping the closest small region 33 onto the flat surface is applied to each point.  The closest small region 33 can be found by measuring the distance from each point to each one of the small regions 33, and the distance to each small region can be measured as a distance to a central point of each small region, for example.  It is also possible to search the closest small region hierarchically, by hierarchically grouping the nearby small regions [i.e., clusters}”);
determining, based at least on the determined generalized distance, a classification for the file that indicates whether the file is malicious or benign (Irie, col. 9, lines 35-46, “In the pattern recognition according to the present invention, it is also possible to use more than one nonlinear transformation in combination for each feature vector distribution.  Namely, after a first nonlinear transformation is applied to the original non-Gaussian feature vector distribution, a further nonlinear portion in the transformed distribution may be identified and a second nonlinear transformation for removing this further nonlinear portion may be applied to the transformed distribution, and so on, until the final totally linear distribution is obtained.  In this case, the reference feature models registered in the dictionary unit 9 are given in terms of the final totally linear distributions.”; col. 5, lines 1-14, “Here, the comparison can be made by any known matching scheme, such as the multiple similarity method, the subspace method, or the matching using the Euclidean distances, the city block distances, or the Mahalanobis distances.  In this embodiment, the matching unit 7 makes the matching by calculating the multiple similarity of the linear feature vector and the reference linear feature vector for each category.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Irie with the system/method/non-transitory computer readable medium of Ronen to include reducing a dimensionality of a plurality of features representative of a file set such that the files in the file set conform to a mixture of Gaussian distributions and which comprise a plurality of clusters, wherein the files in the file set are not distributed in a Gaussian manner prior to the reducing; determininga generalized distance between a reduced dimension representation of a file and the clusters; determining, based at least on the determined generalized distance, a classification for the file that indicates whether the file is malicious or benign.
One would have been motivated to provide users with the benefits of recognizing various recognition targets such as speech data, image data, character data, etc. (Irie, col. 1, lines 9-11).
Regarding claims 25 and 35, Ronen and Irie disclose the system of claim 21 and the method of claim 32.   
Irie discloses wherein the distance is a Mahalanobis distance (Irie, col. 5, lines 1-14, “The transformed feature data for the input pattern outputted from the nonlinear transformation unit 5 is then entered into the matching unit 7, at which the transformed feature data for the input pattern is compared with the reference feature model for each category stored in the dictionary unit 9, in order to find the reference feature model closest to the transformed feature data for the input pattern.  Here, the comparison can be made by any known matching scheme, such as the multiple similarity method, the subspace method, or the matching using the Euclidean distances, the city block distances, or the Mahalanobis distances.  In this embodiment, the matching unit 7 makes the matching by calculating the multiple similarity of the linear feature vector and the reference linear feature vector for each category.”)
Regarding claim 26, Ronen and Irie disclose the system of claim 25.  RoyChowdhury discloses wherein the distance between the file and the file set corresponds to an amount of deviation between features of the file and the plurality of features representative of the file set (Irie, col. 5, line 64, through col. 6, line 5, “When the index "i" is found to be greater than the total number of the categories registered in the dictionary unit 9 at the step S7, the operation proceeds to the step S15 at which the result output unit 11 outputs the recognition result in a form of a list of codes representing the categories of the reference feature models with top M (M is any desirable integer) similarities in the descending order obtained by the sorting at the step S13, along with their calculated similarities.” [i.e.,  deviation becomes more pronounced by descending through the similarities]).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 27, Ronen and Irie disclose the system of claim 26. Ronen discloses wherein the file set includes at least one file that is known to be a benign file (Ronen, paragraph 0032, “In some embodiments certain files or vectors may have an additional weight applied to them.  For example in instances where a white list of files 155 are maintained in the malware database proximity in terms of distance to a whitelist file 155 may cause the score for a whitelist file to be weighted higher than a non-whitelist file.  In other embodiments known malware and known whitelist files may be weighted heavier than unknown files in the list of files 131.  In this example a known malware file may be weighted with weight of 1, an unknown file weighted with a weight of 0 and a whitelist file weighted with a weight of -1.  If the file has a positive score it may identified as possible malware and a negative score it may be considered a safe file.”).
Regarding claim 28, Ronen and Irie disclose the system of claim 27.  Ronen discloses wherein the file is determined to be a malware file, when the distance between the file and the file set exceeds a threshold value, and wherein the file is determined to be a benign file, when the distance between the file and the file set does not exceed the threshold value (Ronen paragraph 0042, “The malware classification component 140 may classify a file as potential malware if it exceeds a threshold score.  The malware classification component 140 may notify a researcher of the file at step 370 if the first threshold is exceeded.  It may classify a file as definitely malware if it exceeds a second higher threshold.  If the file exceeds the second threshold the malware classification component 140 may cause the anti-malware program on a particular machine to perform an action with respect to the file by sending a signal to the particular machine.  This is illustrated at step 372.  The malware classification component 140 may also add the file to the malware database 150 at step 374 automatically without involving the researcher.  Conversely, if the score for the file falls below a third threshold that is lower than the first threshold the file may be added to the whitelist at step 376.”).
Regarding claim 29, Ronen and Irie disclose the system of claim 26.  Ronen discloses wherein the file set includes at least one file that is known to be a malware file and/or a specific type or family of malware file (Ronen, paragraph 0035, “The difference is that the files in the malware database 150 are known to be malware.”).
Regarding claim 30, Ronen and Irie disclose the system of claim 29.  Ronen discloses wherein the file is determined to be a malware file and/or a specific type or family of malware file, when the distance between the file and the file set does not exceed a threshold value, and wherein the file is determined to be a benign file, when the distance between the file and the file set exceeds the threshold value (Ronen paragraph 0042, “The malware classification component 140 may classify a file as potential malware if it exceeds a threshold score.  The malware classification component 140 may notify a researcher of the file at step 370 if the first threshold is exceeded.  It may classify a file as definitely malware if it exceeds a second higher threshold.  If the file exceeds the second threshold the malware classification component 140 may cause the anti-malware program on a particular machine to perform an action with respect to the file by sending a signal to the particular machine.  This is illustrated at step 372.  The malware classification component 140 may also add the file to the malware database 150 at step 374 automatically without involving the researcher.  Conversely, if the score for the file falls below a third threshold that is lower than the first threshold the file may be added to the whitelist at step 376.”; paragraph 0042, “if the score for the file falls below a third threshold that is lower than the first threshold the file may be added to the whitelist at step 376”).
Regarding claim 31, Ronen discloses a non-transitory computer-readable storage medium including program code which when executed by at least one processor causes operations comprising: (Ronen, paragraph 0047, “Computer storage media includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data.  Memory 404 and storage 406 are all examples of computer storage media.  Computer storage media includes, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store the desired information and which can accessed by computing device 400.  Any such computer storage media may be part of computing device 400.”):
reducing a dimensionality of a plurality of features representative of a file set; the files in the file set; distance between a reduced dimension representation of a file and the clusters (Ronen, paragraph 0028, “In determining which features of the files and machines that will be used for the K dimensions of features, the feature identifier 120 performs dimensional reduction [i.e., distance between a reduced dimension representation of a file and the clusters encompasses dimensional reduction] .  The feature identifier 120 determines the number of dimensions or features that are to be considered.  This number may be provided by a developer or an administrator or may be hard coded into the feature identifier 120”; paragraph 0037, “The plurality of files 110 are then organized into a matrix of files and machines.  This matrix 200 is representative of each of the machines in the plurality of machines and each of the files in the plurality of files 110.”; paragraph 0005, “For each file a group of files [i.e., clusters] both malware and not that are similar to the file are identified.  Then a distance measure is calculated between the file and at least the malware files in the group of files.”)
determining (Ronen, paragraph 0028, “In determining which features of the files and machines that will be used for the K dimensions of features, the feature identifier 120 performs dimensional reduction.”), a distance between a reduced dimension representation of a file and the clusters determining (Ronen, paragraph 0028, “In determining which features of the files and machines that will be used for the K dimensions of features, the feature identifier 120 performs dimensional reduction.”), a distance between a reduced dimension representation of a file and the clusters (Ronen, paragraph 0030, “The distance may be calculated by any known method for calculating distance between vectors in multidimensional space such as Euclidean, inner product, cosine of the angle, etc. This distance is calculated for each malware in the list of files 131.”; paragraph 0005, “For each file a group of files [i.e., clusters] both malware and not that are similar to the file are identified.  Then a distance measure is calculated between the file and at least the malware files in the group of files.”);
determining, based at least on the distance (Ronen, paragraph 0040, “Next the process continues by determining a score or malware score for each of the files in the plurality of files 110.  Next the system calculates a score based on the distance from the vector of the file 101 each file that is in the malware database is across the K features.”);
a classification for the file (Ronen, paragraph 0042, “Once the score has been calculated for the files at step 350, the scores are provided to a malware classification component 140.  The malware classification component 140 determines if a particular file is malware, might be malware, or is safe.”);
that indicates whether the file is malicious or benign (Ronen paragraph 0042, “The malware classification component 140 may classify a file as potential malware if it exceeds a threshold score.  The malware classification component 140 may notify a researcher of the file at step 370 if the first threshold is exceeded.  It may classify a file as definitely malware if it exceeds a second higher threshold.  If the file exceeds the second threshold the malware classification component 140 may cause the anti-malware program on a particular machine to perform an action with respect to the file by sending a signal to the particular machine.  This is illustrated at step 372.  The malware classification component 140 may also add the file to the malware database 150 at step 374 automatically without involving the researcher.  Conversely, if the score for the file falls below a third threshold that is lower than the first threshold the file may be added to the whitelist at step 376.”; paragraph 0042, “if the score for the file falls below a third threshold that is lower than the first threshold the file may be added to the whitelist at step 376”);
preventing the file from being accessed when the classification indicates that the file is not safe (Ronen, paragraph 0034, “If the file exceeds the second threshold the malware classification component 140 may cause an anti-malware component on the machine to take a particular action such as quarantining the file, blocking its execution, removing the file from the associated machine.”).
Ronen discloses reducing a dimensionality of a plurality of features representative of a file set the files in the file set; determining a distance between a reduced dimension representation of a file and the clusters; determining a classification for the file that indicates whether the file is malicious or benign, but does not explicitly disclose reducing a dimensionality of a plurality of features representative of a file set such that the files in the file set conform to a mixture of Gaussian distributions and which comprise a plurality of clusters, wherein the files in the file set are not distributed in a Gaussian manner prior to the reducing; determininga generalized distance between a reduced dimension representation of a file and the clusters; determining, based at least on the determined generalized distance, a classification for the file that indicates whether the file is malicious or benign.
However, in an analogous art, Irie discloses reducing a dimensionality of a plurality of features representative of a file set such that the files in the file set conform to a mixture of Gaussian distributions and which comprise a plurality of clusters, wherein the files in the file set are not distributed in a Gaussian manner prior to the reducing (Irie, col. 7, lines 30-42, “  In this manner, according to the present invention, it becomes possible to provide a pattern recognition system capable of handling the non-Gaussian feature vector distribution in the feature vector space in such a manner that the improvement of the recognition rate can be achieved while using the pattern matching based on the assumption of the Gaussian feature vector distribution by utilizing the nonlinear transformation for transforming a linearly inseparable non-Gaussian feature vector distribution into a linearly separable Gaussian-like transformed distribution and carrying out the pattern matching for such a transformed distribution.”; col. 6, lines 36-47, “Now, when this distribution D is projected onto two axes LA and L8 in the directions of its two principal components, the projected I-dimensional distributions appear as indicated by EA and E8 , each of which has an appearance resembling the Gaussian distribution in which the actual non-Gaussian nature of the distribution D is lost.”; col. 8, line 61, through col. 9, line 6, “In this case, for each point on the twisted surface 31, the closest one of the small regions 33 is searched, and then the transformation for mapping the closest small region 33 onto the flat surface is applied to each point.  The closest small region 33 can be found by measuring the distance from each point to each one of the small regions 33, and the distance to each small region can be measured as a distance to a central point of each small region, for example.  It is also possible to search the closest small region hierarchically, by hierarchically grouping the nearby small region [i.e., clusters} s, and determining the closest group sequentially in each hierarchical level in hierarchical order, so as to reduce a processing time required for the search of the closest small region.”);
determininga generalized distance between a reduced dimension representation of a file and the clusters (Irie, col. 5, lines 1-14, “The transformed feature data for the input pattern outputted from the nonlinear transformation unit 5 is then entered into the matching unit 7, at which the transformed feature data for the input pattern is compared with the reference feature model for each category stored in the dictionary unit 9, in order to find the reference feature model closest to the transformed feature data for the input pattern.  Here, the comparison can be made by any known matching scheme, such as the multiple similarity method, the subspace method, or the matching using the Euclidean distances, the city block distances, or the Mahalanobis distances.  In this embodiment, the matching unit 7 makes the matching by calculating the multiple similarity of the linear feature vector and the reference linear feature vector for each category.”; col. 8, line 61, through col. 9, line 6, “In this case, for each point on the twisted surface 31, the closest one of the small regions 33 is searched, and then the transformation for mapping the closest small region 33 onto the flat surface is applied to each point.  The closest small region 33 can be found by measuring the distance from each point to each one of the small regions 33, and the distance to each small region can be measured as a distance to a central point of each small region, for example.  It is also possible to search the closest small region hierarchically, by hierarchically grouping the nearby small regions [i.e., clusters}”);
determining, based at least on the determined generalized distance, a classification for the file that indicates whether the file is malicious or benign (Irie, col. 9, lines 35-46, “In the pattern recognition according to the present invention, it is also possible to use more than one nonlinear transformation in combination for each feature vector distribution.  Namely, after a first nonlinear transformation is applied to the original non-Gaussian feature vector distribution, a further nonlinear portion in the transformed distribution may be identified and a second nonlinear transformation for removing this further nonlinear portion may be applied to the transformed distribution, and so on, until the final totally linear distribution is obtained.  In this case, the reference feature models registered in the dictionary unit 9 are given in terms of the final totally linear distributions.”; col. 5, lines 1-14, “Here, the comparison can be made by any known matching scheme, such as the multiple similarity method, the subspace method, or the matching using the Euclidean distances, the city block distances, or the Mahalanobis distances.  In this embodiment, the matching unit 7 makes the matching by calculating the multiple similarity of the linear feature vector and the reference linear feature vector for each category.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Irie with the system/method/non-transitory computer readable medium of Ronen to include reducing a dimensionality of a plurality of features representative of a file set such that the files in the file set conform to a mixture of Gaussian distributions and which comprise a plurality of clusters, wherein the files in the file set are not distributed in a Gaussian manner prior to the reducing; determininga generalized distance between a reduced dimension representation of a file and the clusters; determining, based at least on the determined generalized distance, a classification for the file that indicates whether the file is malicious or benign.
One would have been motivated to provide users with the benefits of recognizing various recognition targets such as speech data, image data, character data, etc. (Irie, col. 1, lines 9-11).

Regarding claim 32, Ronen discloses a method for implementation by one or 
reducing a dimensionality of a plurality of features representative of a file set; the files in the file set; distance between a reduced dimension representation of a file and the clusters (Ronen, paragraph 0028, “In determining which features of the files and machines that will be used for the K dimensions of features, the feature identifier 120 performs dimensional reduction [i.e., distance between a reduced dimension representation of a file and the clusters encompasses dimensional reduction] .  The feature identifier 120 determines the number of dimensions or features that are to be considered.  This number may be provided by a developer or an administrator or may be hard coded into the feature identifier 120”; paragraph 0037, “The plurality of files 110 are then organized into a matrix of files and machines.  This matrix 200 is representative of each of the machines in the plurality of machines and each of the files in the plurality of files 110.”; paragraph 0030, “The distance may be calculated by any known method for calculating distance between vectors in multidimensional space such as Euclidean, inner product, cosine of the angle, etc. This distance is calculated for each malware in the list of files 131.”; paragraph 0005, “For each file a group of files [i.e., clusters] both malware and not that are similar to the file are identified.  Then a distance measure is calculated between the file and at least the malware files in the group of files.”)
determining (Ronen, paragraph 0028, “In determining which features of the files and machines that will be used for the K dimensions of features, the feature identifier 120 performs dimensional reduction.”), a distance between a reduced dimension representation of a file and the clusters (Ronen, paragraph 0030, “The distance may be calculated by any known method for calculating distance between vectors in multidimensional space such as Euclidean, inner product, cosine of the angle, etc. This distance is calculated for each malware in the list of files 131.”; paragraph 0005, “For each file a group of files [i.e., clusters] both malware and not that are similar to the file are identified.  Then a distance measure is calculated between the file and at least the malware files in the group of files.”);
determining, based at least on the distance (Ronen, paragraph 0040, “Next the process continues by determining a score or malware score for each of the files in the plurality of files 110.  Next the system calculates a score based on the distance from the vector of the file 101 each file that is in the malware database is across the K features.”);
a classification for the file (Ronen, paragraph 0042, “Once the score has been calculated for the files at step 350, the scores are provided to a malware classification component 140.  The malwargenere classification component 140 determines if a particular file is malware, might be malware, or is safe.”);
that indicates whether the file is malicious or benign (Ronen paragraph 0042, “The malware classification component 140 may classify a file as potential malware if it exceeds a threshold score.  The malware classification component 140 may notify a researcher of the file at step 370 if the first threshold is exceeded.  It may classify a file as definitely malware if it exceeds a second higher threshold.  If the file exceeds the second threshold the malware classification component 140 may cause the anti-malware program on a particular machine to perform an action with respect to the file by sending a signal to the particular machine.  This is illustrated at step 372.  The malware classification component 140 may also add the file to the malware database 150 at step 374 automatically without involving the researcher.  Conversely, if the score for the file falls below a third threshold that is lower than the first threshold the file may be added to the whitelist at step 376.”; paragraph 0042, “if the score for the file falls below a third threshold that is lower than the first threshold the file may be added to the whitelist at step 376”);
preventing the file from being accessed when the classification indicates that the file is not safe (Ronen, paragraph 0034, “If the file exceeds the second threshold the malware classification component 140 may cause an anti-malware component on the machine to take a particular action such as quarantining the file, blocking its execution, removing the file from the associated machine.”).
Ronen discloses reducing a dimensionality of a plurality of features representative of a file set the files in the file set; determining a distance between a reduced dimension representation of a file and the clusters; determining a classification for the file that indicates whether the file is malicious or benign, but does not explicitly disclose reducing a dimensionality of a plurality of features representative of a file set such that the files in the file set conform to a mixture of Gaussian distributions and which comprise a plurality of clusters, wherein the files in the file set are not distributed in a Gaussian manner prior to the reducing; determininga generalized distance between a reduced dimension representation of a file and the clusters; determining, based at least on the determined generalized distance, a classification for the file that indicates whether the file is malicious or benign.
However, in an analogous art, Irie discloses reducing a dimensionality of a plurality of features representative of a file set such that the files in the file set conform to a mixture of Gaussian distributions and which comprise a plurality of clusters, wherein the files in the file set are not distributed in a Gaussian manner prior to the reducing (Irie, col. 7, lines 30-42, “  In this manner, according to the present invention, it becomes possible to provide a pattern recognition system capable of handling the non-Gaussian feature vector distribution in the feature vector space in such a manner that the improvement of the recognition rate can be achieved while using the pattern matching based on the assumption of the Gaussian feature vector distribution by utilizing the nonlinear transformation for transforming a linearly inseparable non-Gaussian feature vector distribution into a linearly separable Gaussian-like transformed distribution and carrying out the pattern matching for such a transformed distribution.”; col. 6, lines 36-47, “Now, when this distribution D is projected onto two axes LA and L8 in the directions of its two principal components, the projected I-dimensional distributions appear as indicated by EA and E8 , each of which has an appearance resembling the Gaussian distribution in which the actual non-Gaussian nature of the distribution D is lost.”; col. 8, line 61, through col. 9, line 6, “In this case, for each point on the twisted surface 31, the closest one of the small regions 33 is searched, and then the transformation for mapping the closest small region 33 onto the flat surface is applied to each point.  The closest small region 33 can be found by measuring the distance from each point to each one of the small regions 33, and the distance to each small region can be measured as a distance to a central point of each small region, for example.  It is also possible to search the closest small region hierarchically, by hierarchically grouping the nearby small region [i.e., clusters} s, and determining the closest group sequentially in each hierarchical level in hierarchical order, so as to reduce a processing time required for the search of the closest small region.”);
a generalized distance between a reduced dimension representation of a file and the clusters (Irie, col. 5, lines 1-14, “The transformed feature data for the input pattern outputted from the nonlinear transformation unit 5 is then entered into the matching unit 7, at which the transformed feature data for the input pattern is compared with the reference feature model for each category stored in the dictionary unit 9, in order to find the reference feature model closest to the transformed feature data for the input pattern.  Here, the comparison can be made by any known matching scheme, such as the multiple similarity method, the subspace method, or the matching using the Euclidean distances, the city block distances, or the Mahalanobis distances.  In this embodiment, the matching unit 7 makes the matching by calculating the multiple similarity of the linear feature vector and the reference linear feature vector for each category.”; col. 8, line 61, through col. 9, line 6, “In this case, for each point on the twisted surface 31, the closest one of the small regions 33 is searched, and then the transformation for mapping the closest small region 33 onto the flat surface is applied to each point.  The closest small region 33 can be found by measuring the distance from each point to each one of the small regions 33, and the distance to each small region can be measured as a distance to a central point of each small region, for example.  It is also possible to search the closest small region hierarchically, by hierarchically grouping the nearby small regions [i.e., clusters}”);
determining, based at least on the determined generalized distance, a classification for the file that indicates whether the file is malicious or benign (Irie, col. 9, lines 35-46, “In the pattern recognition according to the present invention, it is also possible to use more than one nonlinear transformation in combination for each feature vector distribution.  Namely, after a first nonlinear transformation is applied to the original non-Gaussian feature vector distribution, a further nonlinear portion in the transformed distribution may be identified and a second nonlinear transformation for removing this further nonlinear portion may be applied to the transformed distribution, and so on, until the final totally linear distribution is obtained.  In this case, the reference feature models registered in the dictionary unit 9 are given in terms of the final totally linear distributions.”; col. 5, lines 1-14, “Here, the comparison can be made by any known matching scheme, such as the multiple similarity method, the subspace method, or the matching using the Euclidean distances, the city block distances, or the Mahalanobis distances.  In this embodiment, the matching unit 7 makes the matching by calculating the multiple similarity of the linear feature vector and the reference linear feature vector for each category.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Irie with the system/method/non-transitory computer readable medium of Ronen to include reducing a dimensionality of a plurality of features representative of a file set such that the files in the file set conform to a mixture of Gaussian distributions and which comprise a plurality of clusters, wherein the files in the file set are not distributed in a Gaussian manner prior to the reducing; determininga generalized distance between a reduced dimension representation of a file and the clusters; determining, based at least on the determined generalized distance, a classification for the file that indicates whether the file is malicious or benign.
(Irie, col. 1, lines 9-11).
Regarding claim 36, Ronen and Irie disclose the method of claim 32.  Irie discloses wherein the distance between the file and the file set corresponds to an amount of deviation between features of the file and the plurality of features representative of the file set (Irie, col. 5, line 64, through col. 6, line 5, “When the index "i" is found to be greater than the total number of the categories registered in the dictionary unit 9 at the step S7, the operation proceeds to the step S15 at which the result output unit 11 outputs the recognition result in a form of a list of codes representing the categories of the reference feature models with top M (M is any desirable integer) similarities in the descending order obtained by the sorting at the step S13, along with their calculated similarities.” [i.e.,  deviation becomes more pronounced by descending through the similarities]).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 37, Ronen and Irie disclose the method of claim 36.  Ronen discloses wherein the file set includes at least one file that is known to be a benign file (Ronen, paragraph 0032, “In some embodiments certain files or vectors may have an additional weight applied to them.  For example in instances where a white list of files 155 are maintained in the malware database proximity in terms of distance to a whitelist file 155 may cause the score for a whitelist file to be weighted higher than a non-whitelist file.  In other embodiments known malware and known whitelist files may be weighted heavier than unknown files in the list of files 131.  In this example a known malware file may be weighted with weight of 1, an unknown file weighted with a weight of 0 and a whitelist file weighted with a weight of -1.  If the file has a positive score it may identified as possible malware and a negative score it may be considered a safe file.”).
Regarding claim 38, Ronen and Irie disclose the method of claim 37.  Ronen discloses wherein the file is determined to be a malware file, when the distance between the file and the file set exceeds a threshold value, and wherein the file is determined to be a benign file, when the distance between the file and the file set does not exceed the threshold value (Ronen paragraph 0042, “The malware classification component 140 may classify a file as potential malware if it exceeds a threshold score.  The malware classification component 140 may notify a researcher of the file at step 370 if the first threshold is exceeded.  It may classify a file as definitely malware if it exceeds a second higher threshold.  If the file exceeds the second threshold the malware classification component 140 may cause the anti-malware program on a particular machine to perform an action with respect to the file by sending a signal to the particular machine.  This is illustrated at step 372.  The malware classification component 140 may also add the file to the malware database 150 at step 374 automatically without involving the researcher.  Conversely, if the score for the file falls below a third threshold that is lower than the first threshold the file may be added to the whitelist at step 376.”).
Regarding claim 39, Ronen and Irie disclose the method of claim 38.  Ronen discloses wherein: the file set includes at least one file that is known to be a malware file and/or a specific type or family of malware file (Ronen paragraph 0042, “The malware classification component 140 may classify a file as potential malware if it exceeds a threshold score.  The malware classification component 140 may notify a researcher of the file at step 370 if the first threshold is exceeded.  It may classify a file as definitely malware if it exceeds a second higher threshold.  If the file exceeds the second threshold the malware classification component 140 may cause the anti-malware program on a particular machine to perform an action with respect to the file by sending a signal to the particular machine.  This is illustrated at step 372.  The malware classification component 140 may also add the file to the malware database 150 at step 374 automatically without involving the researcher.  Conversely, if the score for the file falls below a third threshold that is lower than the first threshold the file may be added to the whitelist at step 376.”).
Regarding claim 40, Ronen and Irie disclose the method of claim 39.  Ronen discloses wherein: the file is determined to be a malware file and/or a specific type or family of malware file, when the distance between the file and the file set does not exceed a threshold value; and the file is determined to be a benign file, when the distance between the file and the file set exceeds the threshold value (Ronen paragraph 0042, “The malware classification component 140 may classify a file as potential malware if it exceeds a threshold score.  The malware classification component 140 may notify a researcher of the file at step 370 if the first threshold is exceeded.  It may classify a file as definitely malware if it exceeds a second higher threshold.  If the file exceeds the second threshold the malware classification component 140 may cause the anti-malware program on a particular machine to perform an action with respect to the file by sending a signal to the particular machine.  This is illustrated at step 372.  The malware classification component 140 may also add the file to the malware database 150 at step 374 automatically without involving the researcher.  Conversely, if the score for the file falls below a third threshold that is lower than the first threshold the file may be added to the whitelist at step 376.”; paragraph 0042, “if the score for the file falls below a third threshold that is lower than the first threshold the file may be added to the whitelist at step 376”).
Claims 22 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ronen (US20150180890), published on June 25, 2015, in view of Irie (US5555320), filed November 29, 1993, further in view of Azimi (US20170075996), filed September 11, 2015.
Regarding claims 22 and 33, Ronen and Irie discloses the system of claim 21 and the method of claim 32, respectively.
Ronen and Irie do not explicitly disclose wherein the reducing of the dimensionality of the plurality of features comprises: generating a random projection of the plurality of features, wherein the random projection of the plurality of features corresponds to the reduced dimension representation of the file set.
However, in an analogous art, Azimi discloses wherein the reducing of the dimensionality of the plurality of features comprises: generating a random projection of the plurality of features, wherein the random projection of the plurality of features corresponds to the reduced dimension representation of the file set (Azimi, paragraph 0071, “In other cases, the scoring component 226 can use other techniques to reduce the dimensionality of the input vectors (besides the above n-gram hashing technique), such as a random projection technique.  In another case, the scoring component 226 can entirely omit the use of DRMs, meaning that it operates on the original uncompressed input vectors.”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Azimi with the system of Ronen and Irie to include wherein the reducing of the dimensionality of 
 One would have been motivated to provide users with the benefits of retrieving relevant target items in an expedited manner (Azimi: paragraph 0004).
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ronen (US20150180890), published on June 25, 2015, in view of Irie (US5555320), filed November 29, 1993, and further in view of Marchesotti (US20120269441), filed April 19, 2011.
Regarding claim 23, Ronen and Irie disclose the system of claim 21.
Ronen and Irie do not explicitly disclose wherein the reducing of the dimensionality of the plurality of features comprises: applying principal component analysis, randomized principal component analysis, and/or feature hashing to at least map the plurality of features to a lower-dimensional space.
However, in an analogous art, Marchesotti discloses wherein the reducing of the dimensionality of the plurality of features comprises: applying principal component analysis, randomized principal component analysis, and/or feature hashing to at least map the plurality of features to a lower-dimensional space (Marchesotti, paragraph 0087, “In one illustrative example employing SIFT features, the features are extracted from 32.times.32 pixel patches on regular grids (every 16 pixels) at five scales, to provide 128 dimensional SIFT descriptors.  The number of features is optionally reduced, e.g. to 64 dimensions, using Principal Component Analysis (PCA).”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marchesotti with the system of Ronen and Irie to include wherein the reducing of the dimensionality of the plurality of features comprises: applying principal component analysis, randomized principal component analysis, and/or feature hashing to at least map the plurality of features to a lower-dimensional space.
 One would have been motivated to provide users with the benefits of predicting image quality based not only on aesthetic features but also on content features (Marchesotti: paragraph 0002).
Regarding claim 24, Ronen and Irie disclose the system of claim 21.
Ronen and Irie do not explicitly disclose wherein the reducing of the dimensionality of the plurality of features comprises: merging, into a single dimension, two or more of the plurality of features.
However, in an analogous art, Marchesotti discloses wherein the reducing of the dimensionality of the plurality of features comprises: merging, into a single dimension, two or more of the plurality of features (Marchesotti, paragraph 0095, “In this embodiment, aesthetic and content information at a feature level is combined by merging the feature descriptors x.sub.a and x.sub.c into a single vector x.sub.t.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marchesotti with the system of Ronen and Irie to include wherein the reducing of the dimensionality of 
 One would have been motivated to provide users with the benefits of predicting image quality based not only on aesthetic features but also on content features (Marchesotti: paragraph 0002).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ronen (US20150180890), published on June 25, 2015, in view of Irie (US5555320), filed November 29, 1993, and Azimi (US20170075996), filed September 11, 2015, and further in view of Marchesotti (US20120269441), filed April 19, 2011.
Regarding claim 34, Ronen, Irie, and Azimi disclose the method of claim 33.  
Ronen, Irie, and Azimi do not explicitly disclose wherein the reducing of the dimensionality of the plurality of features comprises: merging, into a single dimension, two or more of the plurality of features.
However, in an analogous art, Marchesotti discloses wherein the reducing of the dimensionality of the plurality of features comprises: merging, into a single dimension, two or more of the plurality of features (Marchesotti, paragraph 0095, “In this embodiment, aesthetic and content information at a feature level is combined by merging the feature descriptors x.sub.a and x.sub.c into a single vector x.sub.t.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marchesotti with the system of Ronen, Irie, and Azimi to include wherein the reducing of the dimensionality of the plurality of features comprises: applying principal component analysis, randomized 
 One would have been motivated to provide users with the benefits of predicting image quality based not only on aesthetic features but also on content features (Marchesotti: paragraph 0002).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368.  The examiner can normally be reached on 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/W.J.M/Examiner, Art Unit 2439                


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439